DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A power supply
The upper cat nest and lower cat nest are foldable along their own stitching lines
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-10  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a crystal super-soft fabric”. This renders the claim vague and indefinite because the terms “crystal” “super” and “soft” are all relative terms and it is therefore impossible to ascertain what would be considered a “crystal super-soft fabric”. Additionally, the specification does not provide examples for what this fabric can be.
	Claim 8 recites “after power is supplied,” It is unclear if applicant is trying to claim a method step in this apparatus thereby rendering the claim indefinite.
	Claim 9 recites “each made by stitching…” It is unclear if applicant is trying to claim a method step in this apparatus thereby rendering the claim indefinite.
	Claim 10 recites “two ends of each of the cat nest supports are respectively abutted against the upper cat nest and lower cat nest”. However, this is vague and indefinite because it 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The limitation “opening and closing means” in claim 5 is interpret as a zipper as specified in para0015. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “connecting means” and “opening and closing means” in claims 4 and 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 105309329 A) and in view of Zhang (CN 208387588 U). 
For claim 1 Lu teaches:
An indoor-type cat nest conforming to ecological environment standards of cats comprising, a cat nest body; (Fig 3-4, Ref 30+10)
and a cat sleeping mat, (Fig 3+4, Ref 20)
wherein the cat nest body comprises an upper cat nest (Fig 3, Ref 30)
and a lower cat nest detachably connected to the upper cat nest by a connecting means, (Fig 3, Ref 10 detachable via 41+42)
the cat sleeping mat is removably disposed in the lower cat nest (Ref 20 is removably disposed in the lower cat nest 10)
However, Lu doesn’t teach:
and comprises a graphene inner liner removably arranged therein. 
Zhang teaches:
An indoor type cat nest (abstract and figs)
Comprising a sleeping mat (Fig 1-3, Ref 4) 
Comprising a graphene inner liner arranged therein. (Fig 1-3, Ref 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cat sleeping mat of Lu such that it comprises a graphene inner liner as taught by Zhang 
Lu as modified by Zhang doesn’t teach:
a graphene inner liner removably arranged therein
Dunn teaches:
a heating inner liner removably arranged in a cat sleeping mat (Fig 2-4, Ref 64+28, col 3, ln41-56, col5, ln33-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner liner of Lu as modified by Zhang such that it comprises the inner liner removably arranged therein as taught by Dunn to facilitate easy access to the liner for replacement or maintenance. 
For claim 2, Lu further teaches: 
wherein an inner space of the upper cat nest and an inner space of the lower cat nest are in communication with each other, (Fig 2-4, Ref 31 is in communication with 11)
the upper cat nest is provided with an entrance and exit opening. (Fig 4, Ref 32)
For claim 3, Lu further teaches:
wherein the entrance and exit opening has a circular arc shape. (Fig 4, Ref 32)
For claim 4, Lu further teaches:
wherein the connecting means is a zipper. (Fig 3, 41+42)
For claim 5, Lu doesn’t teach:
wherein the cat sleeping mat further comprises an outer upper layer of fabric and an outer lower layer of fabric, the outer lower layer of fabric is provided with an opening, 
Zhang further teaches:
wherein the cat sleeping mat further comprises an outer upper layer of fabric (Fig 1, 3, Ref 1)
and an outer lower layer of fabric, (Fig 1, 3, Ref 3)
the graphene inner liner is positioned between the outer upper layer of fabric and the outer lower layer of fabric (Fig 1, 3, Ref 2 is positioned between 1+3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cat sleeping mat of Lu such that it comprises a graphene inner liner as taught by Zhang to provide for heating and far infrared function, good effect of heat preservation, power consumption amount, saving energy and environmental protection (Zhang-Abstract). 
Lu as modified by Zhang doesn’t teach:
the outer lower layer of fabric is provided with an opening, the inner liner is positioned between the outer upper layer {TLIPPT-20002-USPT/01125305v1}15of fabric and the outer lower layer of fabric through the opening, the opening is provided with an opening and closing means.
Dunn further teaches:
the outer lower layer of fabric is provided with an opening, (Fig 2, Ref 9)
the inner liner is positioned between the outer upper layer {TLIPPT-20002-USPT/01125305v1}15of fabric and the outer lower layer of fabric through the opening, (Fig 2-4, Ref 25 is positioned between 22+50 through opening 9, col 3, ln41-56)
 the opening is provided with an opening and closing means. (Fig 3+4, Ref 64, col5, ln33-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cat sleeping mat of Lu as modified by Zhang such that it comprises the inner liner removably arranged therein via a opening and closing means as taught by Dunn to facilitate easy access to the liner for replacement or maintenance. 
For claim 6, Lu doesn’t teach:
wherein the opening and closing means is a zipper.
Dunn further teaches:
(Fig 3+4, Ref 64, col5, ln33-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cat sleeping mat of Lu as modified by Zhang such that it comprises the inner liner removably arranged therein via a zipper as taught by Dunn to facilitate easy access to the liner for replacement or maintenance. 
For claim 7, Lu doesn’t teach:
wherein the outer lower layer of fabric is a felt fabric, and the outer upper layer of fabric is a crystal super- soft cloth.
Zhang further teaches:
wherein the outer lower layer of fabric is a firm fabric, (Fig 1, 3, Ref 3, abstract, “environmentally friendly shaving board”) 
 and the outer upper layer of fabric is a crystal super- soft cloth. (Fig 1, 3, Ref 1, pg 1, “ high quality short plush”)

Lu as modified doesn’t teach:
wherein the outer lower layer of fabric is a felt fabric. 
However, it would have been an obvious substitution of functional equivalents to substitute the firm shaving board fabric of Lu as modified by Zhang for the felt fabric as claimed to provide for a safe and firm bottom layer, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 8, Lu doesn’t teach:
wherein the graphene inner liner is in electrical connection with a power supply to supply power to the graphene inner liner, after power is supplied, the graphene inner liner generates a far-infrared light.
Zhang further teaches:
wherein the graphene inner liner is in electrical connection with a power supply to supply power to the graphene inner liner, (pg 1-3, “wire”, last sentence)
after power is supplied, the graphene inner liner generates a far-infrared light. (pg 1, “far infrared”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cat sleeping mat of Lu such that it comprises a graphene inner liner as taught by Zhang . 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 105309329 A) and in view of Zhang (CN 208387588 U) as it applies to claim 1, and in view of Messner (US 20130180463 A1). 
For claim 9, Lu doesn’t teach:
wherein the lower cat nest are each made by stitching a plurality of base materials together, (Fig 2-4, Ref 10 each face/seam line is a base member sewn together)
stitch lines are formed between the base materials of the lower cat nest, and the lower cat nest are foldable along its own stitching lines. (Fig 2, see how the lower cat nest is foldable along its own stitching line (edges that allow 10 to fold)).
Lu as modified doesn’t teach:
wherein the upper cat nest is made by stitching a plurality of base materials together, 
stitch lines are formed between the base materials of the upper cat nest, and the upper cat nest is foldable along its own stitching lines
Messner teaches:
A cat nest (abstract and figs)
An upper cat nest (Figs 1-4, Ref 102)
And a lower cat nest (Fig 1-4, Ref 104)
wherein the upper cat nest is made by stitching a plurality of base materials together, (Fig 1-4, each face between the seam lines is a base material)
stitch lines are formed between the base materials of the upper cat nest, (Figs 1-4, Ref 206+208+210+204)
 and the upper cat nest is foldable along its own stitching lines (Fig 1-4, see how the upper cat nest is foldable along its own stitching lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper cat nest of Lu as modified such that it was foldable along its own stitching lines as taught by Messner to allow the cat nest to collapse and change from an enclosure into a pet bed (Messner para0002-0005). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 105309329 A) and in view of Zhang (CN 208387588 U) as it applies to claim 1 and in view of Kellogg (US 20140352626 A1). 
For claim 10, Lu as modified doesn’t teach:
wherein the indoor-type cat nest conforming to ecological environment standards of cats further comprises cat nest supports disposed inside the cat nest body, two ends of each of the cat nest supports are respectively abutted against the upper cat nest and the lower cat nest.
Kellogg teaches:
A cat nest (abstract and figs)
a cat nest body (Fig 1, Ref 10)
comprising an upper cat nest (Fig 1-3, Ref 60)
a lower cat nest (Fig 1-3, oppositely placed Ref 60)
further comprises cat nest supports disposed inside the cat nest body, (Fig 12, Ref 22 disposed inside the cat nest body 60)
two ends of each of the cat nest supports are respectively abutted against the upper cat nest and the lower cat nest. (Fig 12, Ref 22, see how each end of cat nest support 22 abuts against the upper cat nest (60) and the lower cat nest (bottom 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify cat nest of Lu as modified such that it comprises cat nest supports as taught by Kellogg to provide for a foldable inner supports such that the cat nest is easily collapsible for easy storage or transport (Kellogg-para0007).
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643